DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I claims 1-22 in the reply filed on 8/10/2021 is acknowledged.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 30, remove the space between the terms “or” and “bone”.
Appropriate correction is required.

Claim Objections
Claims 12 and 19-20 are objected to because of the following informalities: 
Regarding claim 12, in line 3 the limitation “by total weight of the binder” should be inserted after “55 wt%” in order to place the claim in better form.
Regarding claim 19, in line 2 the term “a” should be inserted before “fat content” in order to place the claim in better form.
Regarding claim 20, in line 2 the term “a” should be inserted before “water content” in order to place the claim in better form.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Currently, all limitations are given their broadest reasonable interpretation unless indicated otherwise.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 5-8, 10, 12-13, 17, 19, 41-43 and 46-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation recited in part (ii) renders the claim indefinite since it is unclear if the “about 10 wt% to about 25 wt%” refers to the “pea fiber component” or the “pea fiber”. The limitation as currently drafted is ambiguous as to which of said two “fiber” elements the weight percentage range specifically refers to. It is unclear if the “pea fiber component” includes the “pea fiber”, along with other non-claimed components, or if the “pea fiber component” and the “pea fiber” are intended to be the same element within the composition. The rejection can be overcome by amending the limitation to clarify which of the two (“pea fiber component” or “pea fiber”) is present in the claimed weight percentage range.
The limitation recited in part (iii) renders the claim indefinite for the same reason stated for part (ii) above.
For the sake of examination and further rejections under 35 USC 112(b) of the dependent claims, the weight percentages are interpreted to refer to the “pea fiber component” and “pea protein component”, respectively.
Regarding claim 5, in lines 3-4 the limitation “the pea fiber component in an amount of from about 20 wt% to about 50 wt%” renders the claim indefinite since the claimed range contradicts that of claim 1. Claim 1 part (ii) recites the “pea fiber 
Regarding claim 6, in lines 2-3 the limitation “pea fiber component in an amount such that the binder comprises pea protein in an amount of” renders the claim indefinite since it is unclear which element (fiber or protein) is being claimed. It is unclear if the claimed range of “about 12 wt% to about 22 wt%” refers to the fiber component or the protein.
Regarding claim 7, in lines 2-3 the limitation “at least about 20 wt% and/or less than about 75 wt%” renders the claim indefinite since it is unclear exactly what range of pea protein weight percentage is being claimed. The limitation “and/or” is ambiguous with respect to the recited percentages. It is unclear if the limitation recites 20 wt% to an unbound upper range (i.e. up to 100 wt%), 75 wt% with an unbound lower range (i.e. down to 0 wt%), or 20 wt% to 75 wt%. In the case that the range is intended to encompass the 20-75 wt% range, the rejection can be overcome by amending the limitation in question to recite “pea protein in an amount of about 20 wt% to about 75 wt%”.
It is noted that examiner acknowledges the limitation stated above is intended to encompass the protein in pea flour (20-40 wt%) and pea protein concentrate (40-75 wt%) as recited in the subsequent limitation. However, the manner in which the limitation of weight percentages is currently drafted still renders the specific range ambiguous.
Regarding claim 8, in lines 4-5 the limitation “no more than about 20 wt%” renders the claim indefinite since it contradicts the range recited in claim 1. Part (iii) of claim 1 recites a pea protein component present in an amount of 2-15 wt%. It is unclear how the pea protein component can be present in an amount up to 20 wt% of the binder when claim 1 requires a maximum pea protein component of 15 wt% of the binder.
Regarding claim 10, in line 4 the limitation “at least about 30 wt%” renders the claim indefinite since it contradicts the range recited in claim 1, and for the same reason stated for claim 8 above. Claim 1 requires a maximum pea protein component of 15 wt% of the binder.
Regarding claim 12, in line 5 the limitation “a pea fiber component” renders the claim indefinite since claim 1 already recites this feature. It is unclear if the limitation of “a pea fiber component” recited in claim 12 is intended to be the same as that recited in claim 1, or a different “pea fiber component”. In the case that the limitation in question is the same as that recited in claim 1, the rejection can be overcome by amending the term “a” to instead recite “the”.
In line 5 the limitation “about 35 wt% to about 45 wt%” renders the claim indefinite since the range contradicts the range recited in claim 1. Part (ii) of claim 1 requires a maximum pea fiber component of 25 wt%.
In line 9 the limitation “a pea protein component” renders the claim indefinite for the same reason stated for “a pea fiber component” above. The rejection can be overcome by similarly amending “a” to “the”.
Regarding claim 13, in lines 5 and 9 the limitations “a pea fiber component” and “a pea protein component” render the claim indefinite for the same reasons stated for claim 12.
In line 5 the limitation “about 20 wt% to about 30 wt%” renders the claim indefinite for the same reasons stated for claim 12. Part (ii) requires a maximum of 25 wt% pea fiber component.
In line 9 the limitation “about 45 wt% to about 55 wt%” renders the claim indefinite since the range contradicts that of claim 1. Part (iii) recites a pea protein component having a maximum amount of 15 wt%.
Regarding claim 17, the terms including “(s)” render the claim indefinite since it is unclear if the respective terms are intended to be singular or plural. For example, the term “fat(s)” is ambiguous as it is unclear if the claim is intended to encompass a single type (or source) of fat, or multiple types of fat. The terms must be amended to recite one of a singular form, a plural form, or a “one or more” format for clarity. As an example of the latter, the following format is suitable: “one or more fats”, “one or more carbohydrate sources”, etc.
Regarding claim 19, in line 4 the limitation “by total weight of the fat content” renders the claim indefinite since the claim itself is directed to amount of fat content. It appears the limitation should instead recite “by total weight of the reconstituted animal material”.
Regarding claim 41, in line 2 the limitation “at least about 40 wt%” renders the claim indefinite since it contradicts the amount recited in claim 1 (and by extension claim 
Regarding claim 42, in lines 3-4 the limitations “a pea fiber component” and “a pea protein component” render the claim indefinite for the same reasons stated for claim 12 above. 
In line 3, the limitation “about 40 wt%” renders the claim indefinite since it contradicts the amount recited in claim 1 (and by extension claim 12). Part (ii) of claim 1 requires a maximum pea fiber component amount of 25 wt%.
Regarding claim 43, in lines 3-4 the limitations “a pea fiber component” and “a pea protein component” render the claim indefinite for the same reasons stated for claim 12 above. 
In line 4, the limitation “about 50 wt%” renders the claim indefinite since it contradicts the amount recited in claim 1 (and by extension claim 13). Part (iii) of claim 1 requires a maximum pea protein component amount of 15 wt%.
Regarding claim 46, in lines 1 and 3 the respective recitations of the limitation “the protein content” renders the claim indefinite since it is unclear if this limitation refers to the “total protein content” recited in line 2 of claim 18, or a different “protein content”. 
Regarding claim 47, in line 3 the limitation “total weight of the fat content” renders the claim indefinite for the same reason stated for claim 19. 
The claims are generally narrative and indefinite, failing to conform to current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claims 2-4, 9, 11, 14-16, 18, 20-22, 38-40, 44-46 and 48 are rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-3, 14, 17-20, 22, 38, and 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over Schlebusch et al. (US 7,651,708 B2) in view of Fuchs et al. (US 2002/0044988 A1).
Regarding claim 1, in view of the rejections under 35 USC 112(b) above, the weight percentages recited parts (ii) and (iii) are interpreted to be with respect to the “pea fiber component” and “pea protein component”, respectively.
Schlebusch et al. teaches an animal food product (abstract) comprising animal blood plasma, vegetable fiber, and “meat and/or meat-like components” (column 3 lines 3, 8 and 10), where the “meat and/or meat-like components” can include vegetable protein such as wheat gluten (column 4 line 62). Regarding the claimed weight percentages of the plasma, fiber and protein, based on total weight of the binder, it is noted that the claim is directed to an overall product (reconstituted animal material) comprising the binder and animal protein. However, the claim does not recite or otherwise indicate the amount of binder relative to the amount of animal protein and/or “reconstituted animal material”. Therefore the claim is given its broadest reasonable interpretation to include any amount of the binder, less than 100 wt%, in the animal product. Additionally, the claim recites the limitation “comprising”, which is an open ended term. There is no indication that the substances in the binder cannot also be present in other components of the whole reconstituted animal material (e.g. the animal protein or some other non-claimed component). Without these distinguishing 
Schlebusch et al. further teaches 50-75 parts by weight meat and/or meat-like components, 5-10 parts by weight vegetable fiber, and 2-7 parts by weight dried animal blood plasma (column 3 lines 3-10), where the vegetable protein can be 2 parts by weight (column 4 line 62).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the composition of Schlebusch et al. to include the relative amounts of claimed substances since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as nutritional profile for a particular type of animal (e.g. species, breed, age, size, etc.), desired flavor, texture/mouthfeel, oxygen and moisture stability, and water activity balance (column 4 lines 24-28; column 6 lines 38-40 and 46-47). 
Schlebusch et al. does not teach the fiber and protein components are pea components.
Fuchs teaches an animal food product to stimulate body protein synthesis and improve muscle mass maintenance and recovery (abstract; paragraph 30), the food comprising a protein source and a fiber source, the protein including pea protein (paragraph 42) and the fiber including pea fiber (paragraph 45). The protein and fiber would have naturally been derived from pea vegetable matter.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the composition of Schlebusch et al. to use pea fiber and protein components since the art has recognized such materials can be used in animal food products, in order to provide a desired nutritional profile for particular animals and/or specific dietary requirements, since Schlebusch et al. already teaches incorporating vegetable protein and fibers into the composition, and as a substitution of art recognized equivalents for protein and fiber sources.
Regarding the fiber and protein components being different, the limitation is interpreted to mean that the respective components have different compositions, molecular structure, sources, or any other feature that distinguishes one component from the other. The protein and fiber components of Fuchs would have necessarily been different from each other as protein and fibers have different molecular structures.
Furthermore, since applicant has not shown sufficient evidence that the claimed ingredients (particularly starch) and amounts produces new, unexpected, and useful function, see In re Levin, 84 U.S.P.Q. 232, 234 (C.C.P.A. 1950). Id. at 7. The following passage is quoted from Levin.
“This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. In re White, 39 F.2d 974, 17 C.C.P.A., Patents, 956; In re Mason et al., 156 F.2d 189, 33 C.C.P.A., Patents, 1144.”

Regarding claims 2-3, Schlebusch et al. teaches varying amounts of dried animal blood plasma as stated for claim 1 (column 2 line 42; column 3 line 10).
Regarding claim 14, the combination applied to claim 1 teaches the composition includes animal blood plasma, pea protein and pea fiber. Since these substances are the same as those recited by the claims, one of ordinary skill in the art would have reasonably expected similar heat-settable properties. Furthermore, a compound and its properties are inseparable.  In re Papesch, 137 USPQ 43 (CCPA 1963).
Regarding claim 17, Schlebusch et al. teaches the composition can further include fats, vitamins, minerals, salts, dyes (colorants), antioxidants and preservatives (column 3 lines 5-6).
Regarding claim 18, Schlebusch et al. teaches the total protein content of the composition can include 20-100 parts by weight meat and/or meat-like components for the core, said components naturally including protein, and 20-90 parts by weight vegetable and/or animal protein (column 2 lines 35 and 44).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the composition of Schlebusch et al. to include the claimed amount of protein by total weight of the reconstituted animal material since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as nutritional profile for a particular type of animal (e.g. species, breed, age, size, etc.), desired flavor, texture/mouthfeel, oxygen and moisture stability, and water activity balance (column 4 lines 24-28; column 6 lines 38-40 and 46-47). 
Regarding claim 19, in view of the rejection under 35 USC 112(b) above, the limitation “by total weight of the fat content” in line 4 is interpreted to be “by total weight of the reconstituted animal material”. Schlebusch et al. teaches 5-10 parts by weight oil and/or fat for the core (column 3 line 5).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the composition of Schlebusch et al. to include the claimed amount of fat by total weight of the reconstituted animal material for the same reasons stated for claim 18.
Regarding claim 20, it is noted that the limitation “up to about 75 wt%” is interpreted to be open ended towards the lower range, and therefore include any value between 0-75 wt% water. Schlebusch et al. teaches the moisture content of the composition (after baking) can be between 20-30 wt% (column 5 lines 53-54).
Regarding claim 22, Schlebusch et al. teaches the final product can have a variety of shapes, such as a spherical shape (column 6 lines 26-28), where the core has a diameter of 2-20 mm and the shell has a thickness of between 0.5-6 mm (column 3 lines 51-52 and 53-54). Therefore the combination of the core and shell will have a maximum dimension of 26 mm.
Regarding claim 38, Schlebusch et al. teaches the dried animal blood plasma is from pork (column 4 line 61).
Regarding claim 45, Schlebusch et al. teaches the total protein content of the composition can include 20-100 parts by weight meat and/or meat-like components for the core, said components naturally including protein, and 20-90 parts by weight vegetable and/or animal protein (column 2 lines 35 and 44).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the composition of Schlebusch et al. to include the claimed amount of protein by total weight of the reconstituted animal material for the same reasons stated for claim 18.  
Regarding claim 46, Schlebusch et al. teaches the core can include various animal protein sources, i.e. beef liver, pork windpipes, pork greaves meal, and blood plasma (naturally including protein), where the amount of these components can be 60 parts per 100 parts by weight (column 4 lines 51-55 and 61).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the composition of Schlebusch et al. to include the claimed amount of protein by total weight of the reconstituted animal material for the same reasons stated for claim 18.  
Regarding claim 47, Schlebusch et al. teaches the fat content of the final product can include 0-25 parts by weight fat for the core (column 2 line 37).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the composition of Schlebusch et al. to include the claimed amount of protein by total weight of the reconstituted animal material for the same reasons stated for claim 19.  

Claims 4-6 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Schlebusch et al. (US 7,651,708 B2) in view of Fuchs et al. (US 2002/0044988 A1) as applied to claims 1-3, 14, 17-20, 22, 38, and 45-47 above, and further in view of Kies et al. (US 2012/0040895 A1).
Regarding claims 4-6, Schlebusch et al. does not specify the fiber component comprises 45-60 wt% pea fiber by total weight of the pea fiber component (claim 4), 45-55 wt% pea fiber by total weight of the fiber component and 20-50 wt% pea fiber component by total weight of the binder (claim 5). Regarding claim 6, in view of the rejection under 35 USC 112(b) above, the limitation “pea protein” is interpreted to be a typo and should instead recite “pea fiber”. Schlebusch et al. does not teach pea fiber in an amount of 12-22 wt% by total weight of the binder.
Kies et al. teaches a pet food composition (abstract) comprising pea fibers, where the fiber can be extracted from the vegetable (pea) source (paragraph 21). Kies et al. further teaches peas are one of the five most fiber-rich plant foods (paragraph 23).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the composition of Schlebusch et al. to include the claimed amount of pea fiber in the pea fiber component, as well as pea fiber component in the total weight of binder as claimed since Schlebusch et al. already teaches incorporated fiber into the composition as stated for claim 1, and further since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as desired nutritional profile, type of animal the food is intended for, and improved bioavailability of polypeptides as taught by Kies et al. (paragraph 26). As stated above, the claims do not specify the relative amount of binder and animal protein. Thus the amount of binder in the food product is construed to be any value less than 100%. Therefore the combination of Schlebusch et al. and Kies et al. is construed to read on the claimed values of the respective components.
Regarding claim 39, Schlebusch et al. does not specifically teach the claimed amount of pea fiber component in the binder. However, since the combination applied to claim 1 teaches the same substances in the composition (Schlebusch et al. column 3 lines 3-10 and 20-24; Fuchs et al. paragraphs 42 and 45), since there is no indication that other non-claimed components of the final product do not include these substances, and since the composition of the prior art combination is indistinguishable from that of the composition as currently claimed, the combination applied to claim 6 is construed to read on the claimed amount of pea fiber component in the binder.

Claims 7-11 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Schlebusch et al. (US 7,651,708 B2) in view of Fuchs et al. (US 2002/0044988 A1) as applied to claims 1-3, 14, 17-20, 22, 38, and 45-47 above, and further in view of Reiser et al. (US 2009/0208612 A1).
Regarding claim 7, in view of the rejection under 35 USC 112(b) above, the limitation “at least about 20 wt% and/or less than about 75 wt%” is interpreted to mean “between about 20 wt% and 75 wt%”. The limitation “and/or” recited in line 4 is interpreted to mean a choice can be made between the term “and” and the term “or”. For the sake of examination, the term “or” is chosen, where the term is construed to recite alternatives between the limitations preceding and following the limitation. For the sake of examination, the limitation of lines 2-3 is chosen. The limitation of lines 5-8 are construed to be optional as said limitation follows the term “or”.
Reiser et al. teaches a food product comprising a protein source (abstract), the protein source including pea protein, the protein comprising 42-48 wt% of the dry composition (paragraph 50).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the composition of Schlebusch et al. to include the claimed amount of pea protein since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as desired nutritional profile, flavor, texture/mouthfeel, and the particular animal for which the feed is intended.
Regarding claims 8-11, as stated above, the claims do not specify the relative amount of binder and animal protein. Thus the amount of binder in the food product is construed to be any value less than 100%. Schlebusch et al. does not teach the respective amounts of pea protein component and pea protein as recited throughout the claims.
Reiser et al. teaches pea protein in the amounts stated for claim 7.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the composition of Schlebusch et al. to include the relative claimed amounts of pea protein component and pea protein as claimed for the same reason stated for claim 7 above.
Regarding claims 40-41, Schlebusch et al. does not specifically teach the claimed amount of pea protein component in the binder. However, since the combination applied to claim 1 teaches the same substances in the composition (Schlebusch et al. column 3 lines 3-10 and 20-24; Fuchs et al. paragraphs 42 and 45), .

Claims 12-13 and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Schlebusch et al. (US 7,651,708 B2) in view of Fuchs et al. (US 2002/0044988 A1) as applied to claims 1-3, 14, 17-20, 22, 38, and 45-47 above, and further in view of Kies et al. (US 2012/0040895 A1) and Reiser et al. (US 2009/0208612 A1).
Regarding claims 12-13 and 42-43, Schlebusch et al. teaches up to 8 parts by weight blood plasma in the core and up to 50 parts by weight blood plasma in the shell (column 2 lines 42 and 46), but does not teach the claimed amounts of pea fiber and pea protein.
Kies et al. teaches a pet food composition (abstract) comprising pea fibers, where the fiber can be extracted from the vegetable (pea) source (paragraph 21). Kies et al. further teaches peas are one of the five most fiber-rich plant foods (paragraph 23).
Reiser et al. teaches a food product comprising a protein source (abstract), the protein source including pea protein, the protein comprising 42-48 wt% of the dry composition (paragraph 50).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the composition of Schlebusch et al. to include the claimed amounts of blood plasma, pea fiber and pea protein since the claimed values would have been .

Claims 15-16 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Schlebusch et al. (US 7,651,708 B2) in view of Fuchs et al. (US 2002/0044988 A1) as applied to claims 1-3, 14, 17-20, 22, 38, and 45-47 above, and further in view of Ray (US 2015/0320085 A1).
Regarding claims 15-16, Schlebusch et al. does not specifically teach the claimed amounts of binder and ground animal material. 
Ray teaches a pet food (abstract), where the food can include both animal and pea proteins (paragraph 14), as well as fiber (paragraph 58), where the food further includes a binder in an amount of less than 5% (paragraph 42). The percentage is based on weight (paragraph 29). The binder can include pea protein, dried blood plasma, and vegetable fibers (paragraph 56).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the composition of Schlebusch et al. to have the claimed amount of binder since the prior art has acknowledged that the values are known for animal foods, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as type of animal to be fed, nutritional profile, flavor, and texture/mouthfeel.
Additionally, since the combination applied to claim 1 teaches animal blood plasma, pea protein, pea fiber, and animal protein (Schlebusch et al. column 3 lines 3-
Regarding claim 44, Schlebusch et al. does not specifically teach the claimed amount of binder in the final food product. 
The combination applied to claims 15-16 teach the claimed amount of binder. The same combination is applied to claim 44 and would have been obvious for the same reasons stated for claims 15-16.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Schlebusch et al. (US 7,651,708 B2) in view of Fuchs et al. (US 2002/0044988 A1) as applied to claims 1-3, 14, 17-20, 22, 38, and 45-47 above, and further in view of Townsend et al. (US 2005/0181097 A1).
The combination applied to claim 1 is silent with respect to the density of the product.
Townsend et al. teaches a pet food product (abstract), where the product can include both animal and vegetable protein (paragraph 105) and plant fiber (paragraph 106), where the density of pet foods is known to be within the range of 0.6-1.7 g/mL (paragraphs 8 and 59).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the product of Schlebusch to have the claimed density since the values were known for pet foods, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as desired texture/mouthfeel.

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Schlebusch et al. (US 7,651,708 B2) in view of Fuchs et al. (US 2002/0044988 A1) as applied to claims 1-3, 14, 17-20, 22, 38, and 45-47 above, and further in view of AOCS NPL.
Schlebusch et al. does not teach the product comprises at least 50 wt% of triglycerides by total weight of the fat content.
AOCS NPL teaches medium-chain triglycerides (MCT) provide benefits to cognitive function in dogs by facilitating increase in blood ketone levels to serve as an alternate fuel for the brain (page 3 second full paragraph and last paragraph). MCT also increases energy expenditure and fat oxidation compared to long-chain triglycerides, which leads to decreased body fat (page 4 first and second full paragraphs). The reference is analogous since it is directed to fat sources for animal consumption, where Schlebusch et al. teaches fats but does not specify the particular composition of fats used.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the composition of Schlebusch et al. to have the claimed amount of triglycerides (particularly MCT), in order to similarly increase cognitive function and energy expenditure, facilitate decrease in body fat for overweight animals, and since the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BRYAN KIM/Examiner, Art Unit 1792